Citation Nr: 1828827	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-39 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent disabling for degenerative joint disease (djd), left knee.

3.  Entitlement to service connection for left foot secondary to the service-connected right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1967 to October 1969.

This matter comes to the Board of Veterans Appeals (Board) on appeal from May 2014 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction now lies with the RO in St. Petersburg, Florida.

The issues of a rating in excess of 10 percent for djd of the left knee and entitlement to service connection for left foot secondary to the service-connected right knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran has manifested no worse than Level II hearing acuity in the left ear and Level IV hearing acuity in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been satisfied. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100.



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the current noncompensable disability rating.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  See 38 C.F.R. § 4.85, DC 6100.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately. Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  As the evidence described below shows, neither of the patterns are present in this case.''

The Board acknowledges that the February 2015 VA examination for hearing loss has not been considered by the AOJ.  However, as indicated below, the February 2015 VA examination report shows better hearing results than those shown in the June 2013 VA examination.  Specifically, it does not reflect hearing loss results that would indicate a rating higher than currently assigned.  Thus, it does not tend to prove a fact in dispute, and therefore, it is not pertinent evidence.  As such, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claims, as neither waiver of new evidence nor issuance of another supplemental statement of the case is required. See 38 C.F.R. §§ 19.31 (b); 20.1304(c) (2017).



In June 2013, the Veteran underwent a VA examination for hearing loss.  The examination revealed left ear auditory thresholds in the frequencies 1000, 2000, 3000, and 4000 Hertz as 30, 35, 40, and 45 respectively; for the right ear, auditory thresholds in the same frequencies were recorded as 25, 35, 45, and 40, respectively.  Average loss in the left ear was 37.5, and average loss in the right ear was 36.25.  Speech recognition ability was 90 percent in the left and 70 percent in the right ear.  The results of this examination corresponded to Level II hearing in the left ear and Level IV hearing in the right ear.  38 C.F.R. § 4.85(b).  When these values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.

In February 2015, the Veteran underwent another VA examination for hearing loss.  The examination revealed left ear auditory thresholds in the frequencies 1000, 2000, 3000, and 4000 Hertz as 25, 35, 40, and 40 respectively; for the right ear, auditory thresholds in the same frequencies were recorded as 25, 30, 45, and 40 respectively.  Average loss in both the left and right ear was 35.  Speech recognition ability was 94 percent in both the left and right ear.  The results of this examination corresponded to Level I hearing in both the left ear and the right ear.  38 C.F.R. § 4.85(b).  When these values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.

The Board has also considered whether a compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  Based on the audiometric findings, however, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have pure tone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

Based on these results, the Board concludes that a compensable rating for the Veteran's bilateral hearing loss is not warranted.  It is apparent that the assigned noncompensable disability evaluation for the appeal period for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for his bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86, DC 6100.  In making this determination, the Board has not ignored the argument presented by the Veteran, through his representative, in the March 2018 Appellant's Brief.  That argument was that the 2013 hearing examination was too old and a new one should be conducted.  However, it is clear that the Veteran's hearing has not worsened since the 2013 examination and the age of the examination, without more, is not a basis for a remand.  

The Board finds that the preponderance of the evidence is against a compensable rating for bilateral hearing loss, and the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

After a review of all of the evidence, the Board finds that additional development is required before the claims on appeal are decided.

I.  Disability rating - Left knee condition

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for his service-connected djd of the left knee.

The Veteran underwent a VA examination for his service-connected left knee in May 2014.  Unfortunately, the Board finds that the examination provided is not sufficient to determine the current level of severity of the Veteran's left knee disability.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

A review of the record reveals that the May 2014 VA examination report indicates that both knees were tested.  However, the examiner did not note whether pain was addressed on weight bearing or nonweight bearing or if testing was completed on active or passive motion.

In light of the fact that the examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the May 2014 VA examination is inadequate.  Significantly, the Veteran asserts that his left knee condition has worsened since this examination.  Thus, the Veteran must be afforded a new VA examination for his left knee disability before a decision can be rendered.


II.  Service connection - left foot

The Veteran contends that his left foot condition is secondary to his service-connected right knee condition.

Service connection may be granted, on a secondary basis, for a disability, which has been caused by or chronically worsened by a condition for which service connection has already been established.  38 C.F.R. § 3.310.

A VA medical opinion regarding the Veteran's left foot condition was received in May 2014 to address whether the Veteran's left foot condition is related to his service-connected right knee condition.  That opinion does not address aggravation of a left foot disability the right knee condition and is therefore inadequate.  After a thorough review, the Board finds that the medical evidence of record is insufficient to decide the claim and that a remand is necessary to provide an examination and obtain a medical opinion.


Accordingly, the matters are REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination to determine the nature and extent of the service-connected left knee disability.  The examiner must review the Veteran's claims file.

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected left knee disability.

The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded to specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

In order to comply with the Court's recent decision in Correia, the examiner must test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing, as appropriate and must indicate whether such testing was accomplished.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide a comprehensive report, including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Ensure that the Veteran is scheduled for a VA examination for his left foot condition.  The examiner must review the claims file in conjunction with the examination.  The examiner must provide medical opinions as to the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that Veteran's left foot condition has been chronically worsened beyond its natural progression (aggravated) by his service-connected right knee condition.  The examiner must provide a rationale to support all conclusions reached.

If the examiner cannot provide the above opinion, the examiner is advised that he/she must explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain the missing information should be exhausted before concluding that the answer cannot be provided.

The examiner must support any opinion rendered with a detailed rationale.

3.  Then, readjudicate the knee and foot claims on appeal.  If any benefits sought are not granted in full, furnish a supplemental statement of the case to the Veteran and his representative.  Once they are afforded an appropriate opportunity to respond, return the claims to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


